This opinion is subject to administrative correction before final disposition.




                                 Before
                   HITESMAN, GASTON, and GERRITY,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Sierra N. MULDROW
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201900091

                         Decided: 30 September 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel John P. Norman, USMC. Sentence
   adjudged 12 December 2019 by a general court-martial convened at
   Marine Corps Base Camp Pendleton, California, consisting of a mili-
   tary judge sitting alone. Sentence approved by the convening authori-
   ty: reduction to E-1, forfeiture of all pay and allowances, confinement
   for 18 months, 1 and a dishonorable discharge.
   For Appellant: Captain Jeremiah J. Sullivan III, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                  United States v. Muldrow, No. 201900091


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2